Thomas, J.
1. The first exception cannot be sustained The presiding judge ruled that no offer of settlement, made by the *567plaintiff in a conversation had with the agents of the defendants, with a view to the adjustment of the controversy, was competent; but that statements of independent facts, made in the course of such conversation, might be admitted. The distinction is sound. The facts stated were capable of being proved by any competent evidence, including the admission of the plaintiff. The amount of a doctor’s bill, the cost of board during sickness, the loss of time by absence from the service of hia employer, were simple facts, capable of exact certainty—facts, the statement of which would not be modified by the occasion on which it was made, certainly not to the prejudice of the party making it.
The offer of compromise stands upon a very different ground. Peace is of such worth that a reasonable man may well be presumed to seek after it even at the cost of his strict right, and by an abatement from his just claim. The offer which a man makes to purchase it is to be taken, not as his judgment of what he should receive at the end of litigation, but what he is willing to receive and avoid it.
2. The evidence of the subsequent admission by the plaintiff of the offer of compromise which he had made was not competent. It was but one of the modes of proving a fact which, upon the soundest principles of public policy, cannot be proved at all. Such offers are not to be used to the prejudice of the party making them, in subsequent litigation upon the subject. If the plaintiff had made the offer of compromise in open town meeting, proof of it would have been excluded. His admission to his neighbor, upon his return from the meeting, that he had made it, is excluded for the same reason. It is not a particular mode of proof, which the law rejects, but the subject matter.
3. If the cross-examination of the witness Clogston showed that he had been charged with the commission of crime, it showed also that upon fair trial he had been fully acquitted. It left his character as it found it. We think, therefore, the evidence as to his reputation for truth and integrity should not have been admitted.
Had the effect of the cross-examination been otherwise, we *568are not prepared to say the reputation of the witness for truth would have been put in issue. The doctrine stated in the text books has but slight foundation of authority to rest upon, and as matter of reason will not bear a very careful probing. The case, however, does not render a decision of the point necessary.

New trial ordered.